[DO NOT PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                      No. 10-13629                   SEP 23, 2011
                                                                      JOHN LEY
                                  Non-Argument Calendar                 CLERK
                                ________________________

                          D.C. Docket No. 1:10-cr-20169-KMM-1

UNITED STATES OF AMERICA,

llllllllllllllllllll                                                l Plaintiff-Appellee,

                                            versus

ARIEL PELIER,

                                                 lllllllllllllllllllll Defendant-Appellant.

                               ________________________

                         Appeal from the United States District Court
                             for the Southern District of Florida
                               ________________________

                                    (September 23, 2011)

Before EDMONDSON, BARKETT and FAY, Circuit Judges.

PER CURIAM:

         J. Rafael Rodriguez, appointed counsel for Ariel Pelier, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Pelier, in

response, has filed a motion for appointment of new counsel. Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Pelier’s convictions and sentences are AFFIRMED.

      Pelier’s motion for appointment of counsel is DENIED as moot.




                                          2